Title: To George Washington from Francisco Rendon, 4 December 1786
From: Rendon, Francisco
To: Washington, George

 

Dear General
Philadelphia 4th december 1786.

Having received orders from my Sovereign to repair immediately to Court to give an account of my stewardship & receive his Royal orders, I cannot quit this Country without taking the most affectionate leave of your Excellency, and expressing my gratitude for the friendship with which you have repaid the high Veneration and sincere attachment which I have always entertained for your person & character. I would have wished it had been in my power to take your commands before my departure, but it is so sudden that I have not time to alow myself the satisfaction. It will be to me a heartfull pleasure in giving an account to his Majesty of the distinguished Character of America, to expatiate particularly on the private Virtues of Genl Washington, and to delineate to the best of Kings the picture of the best of Citizens, I am sure that this is the light in which you will please him best; others have already taught him to admire your talents, and publick Virtues, it will be my business to teach him to love your Person. I leave this Country with a heart full of affection for its inhabitants & full of gratitude for the affection & friendship they have shewn me, with this disposition you may judge, whether I shall let an opportunity escape of being useful to America; alow me to repeat my wishes that you may all your life enjoy that happiness which you have insured to thousands. With the most perfect Respect and Esteem I have the honor to be sir your most humble & most obedt servt &ca

Francisco Rendon


P.S. If I could be of any use to you in Spain, I shall be happy to receive your orders which you may direct to me under cover of Mr Carmichael, I cannot yet give up the hope of seing this Country again, and I think it very probable that I shall once more revisit my old friends of America. Present my best respects to your Lady and my good friend Majr Whashington.

